DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
After-final amendment filed 17 March 2022 is acknowledged.  Claim 19 has been amended.  Claims 1-3, 6, 7, 9-11, 14-17, 19, 20, 22, and 23 are pending.
Examiner notes that the claim recitation filed 17 March 2022 fails to properly identify all amendments made to the claim.  In particular, the claim recitation fails to include the amendments to claims 1 and 19 made in the response filed 3 January 2022.  Examiner has received permission from Applicant’s Representative, Jason Brask, to amend the presently-recited claims to include all limitations from the previous recitation so that the claims may be placed into condition for allowance.  Examiner will amend the claims based upon the most recently-filed claim recitation filed 17 March 2022.  Only claims 1 and 19 require these Examiner’s amendments.
Examiner notes that claim 11, correctly identified as “previously presented,” still shows markings indicating an amendment to the 5th clause after the preamble made in the recitation filed 1 July 2021.  These amendments were actually made in a previous recitation.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Justin Brask on 21 March 2022.
The application has been amended as follows: 
	In the claims:

1. (Amended by Examiner) A logic processor, comprising:
a logic region comprising fin-FET transistors disposed in a first dielectric layer disposed above a substrate, wherein the logic region comprises a plurality of metal lines disposed in a dielectric layer above the first dielectric layer, the metal lines having a top surface co-planar with a top surface of the dielectric layer; and
a memory array comprising a plurality of two-transistor one magnetic tunnel junction (MTJ) spin hall effect electrode (2T-1MTJ SHE electrode) bit cells, wherein transistors of the 2T-1MTJ SHE electrode bit cells are fin-FET transistors disposed in the first dielectric layer, wherein a spin hall electrode of each of the 2T-1MTJ SHE electrode bit cells is disposed in the dielectric layer, and the memory array further comprising a plurality of metal lines in a second dielectric layer disposed above the first dielectric layer and below the dielectric layer, an etch stop layer between the second dielectric layer and the dielectric layer, a first conductive via in the etch stop layer and electrode electrode electrode 

19. (Amended by Examiner) A method of fabricating logic regions together with 2T-1MTJ SHE electrode STT-MRAM bit cell arrays on a common substrate, the method comprising:
forming a plurality of transistor structures above the common substrate;
forming contact metallization to diffusion contacts coupled to source and drain regions of the plurality of transistor structures;
forming an etch stop layer above the contact metallization;
forming openings in the etch stop layer to expose a first conductive line and a second conductive line of the contact metallization, respectively, the corresponding opening having a width greater than a width of the corresponding conductive line;
forming a conductive layer in the openings of the etch stop layer;
first conductive via or the second conductive via having the width of the corresponding opening;
forming a spin hall effect (SHE) metal layer and magnetic tunnel junction (MTJ) stack layers on the first conductive via and the second conductive via and on the etch stop layer;
patterning the MTJ stack layers to form an MTJ element;
subsequent to patterning the MTJ stack layers, patterning the SHE metal layer to form a SHE electrode, the SHE electrode on the first conductive via and on the second conductive via, wherein the SHE electrode completely overlaps the first conductive via and the second conductive via;
forming an insulating spacer layer over the MTJ element and adjacent to sidewalls of the MTJ element;
forming a dielectric layer above the MTJ element;
planarizing the dielectric layer and the insulating spacer layer;
subsequent to planarizing the dielectric layer and the insulating spacer layer, forming a metal layer in the dielectric layer, the metal layer having a top surface co-planar with a top surface of the dielectric layer and co-planar with a top surface of the insulating spacer layer; and
forming a layer comprising a plurality of bitlines above the dielectric layer.

Response to Arguments
Applicant’s amendments to claim 19 and the above Examiner’s amendments are sufficient to overcome the 35 U.S.C. 112(b) rejection of claims 19, 20, 22, and 23 made in the final rejection filed 19 January 2022.  The 35 U.S.C. 112(b) rejection of claims 19, 20, 22, and 23 have been withdrawn.

Allowable Subject Matter
Claims 1-3, 6, 7, 9-11, 14-17, 19, 20, 22, and 23 are allowed for the reasons set forth in the non-final rejection filed 4 October 2021.  See the non-final rejection filed 4 October 2021 for the detailed reasons for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/C.M.R./Examiner, Art Unit 2893                                                                                                                                                                                                        



/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826